Citation Nr: 1648465	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-17 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral knees.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, with additional National Guard service from August 1983 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case has a somewhat complex procedural history that was outlined by the Board in its December 2015 decision and will not be reiterated here.  Of relevance here is that rather than analyze whether the Veteran had submitted new and material evidence to reopen a claim, the Board's December 2015 decision concluded that the Veteran's March 2010 statement was a NOD and, therefore, the Board will consider this matter on the merits of the February 2009 claim.

The Board notes that the Veteran failed to appear for a videoconference hearing before a Veterans Law Judge at the RO, which was scheduled in December 2015.  To date, the Veteran has not informed the Board as to why he failed to appear.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.700 (2015).

The Board notes that the Veteran failed to report for the April 2016 VA examination without good cause.  In such situations, the Board is required to adjudicate the claims based on the remaining evidence of record, and will do so herein.  38 C.F.R. § 3.655.  The Board recognizes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  


FINDING OF FACT

Degenerative arthritis of bilateral knees did not manifest in service or for many years thereafter, and is otherwise unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of bilateral knees have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §3.303, 3.304 (2015).    

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2009 and March 2010.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in June 2012 and an SSOC in April 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service personnel records, post-service VA and private medical records, buddy statements in support of his claim and the Veteran's contentions.  The Veteran has not identified any other evidence relevant to his claim that has not been obtained.  However, the RO has been unable to locate the Veteran's in-service treatment records after multiple attempts from multiple sources.  

The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records (STRs).  The RO first submitted an information request in March 2009, asking for the Veteran's STR's.  In September 2009, the National Personnel Records Center (NPRC) responded that there are no STR's on file.  In October 2009, the RO issued a Formal Finding of the Unavailability of Service Treatment Records.  In May 2012, the NPRC sent a letter to the Veteran's former attorney representative stating that the Veteran's medical records are not in their files.  In light of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown. 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's STRs.

Finally, the Veteran was also provided with a VA examination for his claim of entitlement to service connection for degenerative arthritis of bilateral knees in April 2010.  Although the Board found the April 2010 VA examination to be inadequate, to the extent that the examiner did not provide an opinion as to the etiology of the Veteran's knee condition, the Board remanded the claim in December 2015 to provide the Veteran with a new VA examination.  However, the Veteran did not report for the VA examination scheduled in April 2016.

The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991). 

Although the Veteran's electronic claims file does not contain a file copy of the actual notice letters from the VA Medical Center, per VA standard practice, the Board notes that the Veteran's examination request report is included in his file.  Moreover, the Veteran has not alleged that he did not receive notice of the examination that was scheduled.

The Veteran did not provide any reason for his failure to report to the April 2016 examination.  When a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran has been diagnosed with degenerative arthritis of bilateral knees in 2010.  The Board notes that an August 2008 x-ray report revealed degenerative joint disease involving both knees.  Regardless, as a result of the Veteran's arthritis not manifesting until over 27 years after service, well beyond the permissible presumptive period, service connection for degenerative arthritis of bilateral knees on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

The Veteran contends that his degenerative arthritis of bilateral knees is the result of straining both knees while performing basic training duties.

Regarding direct service connection, the Veteran's VA treatment records indicate that the Veteran was diagnosed with degenerative arthritis of bilateral knees in 2010.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's degenerative arthritis of bilateral knees and his active military service, as mentioned above, the Veteran's STRs are unavailable.  A review of the Veteran's service personnel records show that his February 1983 physical profile at separation was normal.  Moreover, the Veteran's August 1983 National Guard enlistment examination report reflects normal clinical findings for his lower extremities, and no knee conditions were noted upon entry.  Finally, there are no medical records, VA or private, which contain complaints of, report treatment for, or show a clinical diagnosis of degenerative arthritis of bilateral knees in the years immediately following service.  The Veteran was initially diagnosed as having degenerative arthritis of bilateral knees over 30 years following his release from service.

A November 2003 private treatment record shows that the Veteran sought treatment for knee pain.  The Veteran reported having right knee pain since the day prior.  The Veteran further stated that it hurts when he straightens out his knee and that he was unable to sleep due to the pain.

An August 2008 private treatment record shows that the Veteran sought treatment for bilateral knee pain.  The Veteran reported that his knee pain had existed for several months.  The examiner noted symptoms of knee pain, tenderness, joint effusion/swelling, and limited range of motion.  X-ray findings show moderate tricompartmental degenerative joint disease, bilaterally, right greater than left, with narrowing and mild osteophyte formation.  No joint effusion was seen.
 
A November 2008 VAMC treatment record shows that the Veteran complained of bilateral knee pain.  The Veteran stated that eight months ago, he woke up and suddenly felt pain; initially in his right knee and now in his left knee.  The Veteran described his knee pain as non-radiating, grade 9/10 in intensity, and aggravated by movement or standing for long period of time, with no relieving factors.  The physical examination revealed full extension and to 100 degrees, flexion was limited by the size of the Veteran's legs.  X-ray findings revealed tricompartmental degenerative joint space disease involving both knees.

In April 2010, the Veteran was provided with a VA examination.  The examination report shows the range of motion for both knees were within normal limits (flexion 0 to 140 degrees and extension 0 degrees).  The examination further showed that on both the left and right, the joint function was not found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Additionally, the stability tests were within normal limits.  X-ray findings revealed degenerative arthritic changes.  The examiner diagnosed the Veteran with degenerative arthritis of bilateral knees.
Prior to the administration of the April 2010 VA examination, the Veteran submitted multiple statement from Mr. A.F., a close friend with whom the Veteran served, which serve to support his assertion that his degenerative arthritis of bilateral knees began in service.  In a March 2009 statement, Mr. A.F. asserted that he witnessed the Veteran "having many problems with pain and illness with his legs, knees, and back", and that he received medical attention for these issues.  Similarly, in a November 2009 statement, Mr. A.F. maintained that he witnessed the Veteran suffer knee injuries and that he was taken off duty for a week of bed rest.  Furthermore, in an undated statement submitted by the Veteran's former representative in July 2012, Mr. A.F. stated that "it is in the armed services that I personally know his back and knee problems began."

In this case, the Board finds that there is no competent evidence of record relating any current degenerative arthritis of bilateral knees to the Veteran's active service.  In reaching this conclusion, the Board has not overlooked the Veteran's belief that his degenerative arthritis of bilateral knees is the result of straining both knees while performing basic training duties.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).

However, although lay persons are competent to provide opinions on some medical issues, the etiology and onset of degenerative arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Degenerative arthritis of bilateral knees is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Neither the Veteran nor Mr. A.F. has been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran has not presented any credible evidence that he was diagnosed with degenerative joint disease of the bilateral knees prior to 2008, which is over 30 years after his period of service.  As degenerative arthritis of the bilateral knees was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). Furthermore, at no time has any treating provider related the Veteran's degenerative joint disease of the bilateral knees to his period of service.

After consideration of the lay and medical evidence of record and the lack of an adequate medical nexus opinion connecting the Veteran's bilateral knee condition to his service, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral knee condition was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for degenerative arthritis of the bilateral knees is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


